Case
 Case1:18-cv-03807-JMS-MPB
      1:18-cv-03807-JMS-MPB Document
                             Document42-1 Filed07/30/19
                                      41 Filed  08/05/19 Page
                                                          Page11ofof11PageID
                                                                       PageID#:#:639
                                                                                  641




                                                    Dismissal with prejudice
                                                    acknowledged [40]. JMS, CJ
                                                    07-30-19
                                                    Distribution via ECF.
